DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, claims 1, 4, 5, 10 in the reply filed on 2/22/21 is acknowledged.
Claims 2-3, 6-9, 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/21.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “an needle body” in line 4. This should recite –a needle body—for grammatical reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeschlimann (US 2012/0179096 A1) in view of Song (KR 101335979) Citations taken from English Translation attached.
With regard to claim 1, Aeschlimann discloses A syringe (Fig. 2) comprising an injection needle (3) and a cylinder (1) and formed with an injection flow passage extending from the cylinder to the injection needle (see at 7 and through lumen of needle 3), the syringe further 5comprising: an opening/closing means (cap 6) for selectively opening and closing the injection flow passage; and a suction flow passage (passage formed from the draw up needle 10 and runs through bore 9 and through channel 7 and to the syringe cylinder 1) formed from a pointed hollow cap (10) to the cylinder (1) and provided with a through-hole formed in any one of the injection needle, a connector for 10connecting the injection needle to the cylinder, and the cylinder to establish communication between an inside and an outside thereof. 
However, Aeschlimann does not disclose a one-way valve. 
Song teaches a similar device with an injection needle (32), a cylinder (20) with an injection flow passage and a suction flow passage (see downward arrows) and further teaches a one-way valve means (370 including 371a and 371b) for intermittently controlling opening or closing of the through-hole (p. 9, paragraph 9 and 10). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aeschlimann with the one-way valve means as taught by Song for the purpose of controlling fluid flow through the suction passage (p. 9, paragraph 9 and 10). 
With regard to claim 4, Aeschlimann discloses the claimed invention except for a one-way valve means. 
Song teaches wherein the one-way valve (370)  means is opened by a negative pressure applied in the cylinder (see downward arrows in Fig. 6) of the syringe and is closed by a positive pressure applied in the cylinder of the syringe (p. 10, paragraph 4-6). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aeschlimann with the one-way valve means as taught by Song for the purpose of controlling fluid flow through the suction passage (p. 9, paragraph 9 and 10). 
With regard to claim 5, Aeschlimann discloses the claimed invention except for the one way valve. 
Song teaches the one-way valve is a known check valve (370, 371a and 371b) comprising an elastic flap (371a and 371b) for electively opening or closing the through-hole. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aeschlimann with the one-way valve means as taught by Song for the purpose of controlling fluid flow through the suction passage (p. 9, paragraph 9 and 10). 
With regard to claim 10, Aeschlimann teaches the cap (10) accommodates the opening/closing means (6) to form a portion of the suction flow passage in a space between an outer perimeter of the opening/closing means and an inner perimeter of the cap (see Fig. 2); and an adhesive material for fixing a needle body and a hub of the injection needle to each other to isolate it from the liquid medicine (the needle body and hub are permanently attached and therefore some type of adhesive was used to join the two components). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783